                           Case 2:19-cv-00686-MCE-KJN Document 39 Filed 11/04/20 Page 1 of 1


                 1 RICHARD A. ERGO (#110487)
                   WILLIAM T. NAGLE (#180162)
                 2 BOWLES & VERNA LLP
                   2121 N. California Blvd., Suite 875
                 3 Walnut Creek, California 94596
                   Telephone: (925) 935-3300
                 4 Facsimile: (925) 935-0371
                 5 Attorneys for Defendants
                   JLG Industries, Inc.
                 6
                                        IN THE UNITED STATES DISTRICT COURT
                 7
                                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                 8
                 9 ZENITH INSURANCE COMPANY,                         Case No. 2:19-cv-00686-MCE-KJN
              10                                                     ORDER
                              Plaintiff,
              11
                      v.
              12
              13 JLG INDUSTRIES, INC., et al.
              14
                              Defendants.
              15
              16             The Court having reviewed Defendant JLG Industries, Inc.’s Motion for Leave to
              17 File a Third-Party Complaint (ECF No. 35) against Ford Power Products, LLC and Pitt
              18 Auto Electric Company, as well as Plaintiff Zenith Insurance Company’s Statement of
              19 Non-Opposition thereto (ECF No. 38) and good cause appearing,
              20             The unopposed Motion for Leave (ECF NO. 35) is hereby GRANTED. Defendant
              21 JLG Industries, Inc. may file the proposed Third-Party Complaint Against Ford Power
              22 Products, LLC and Pitt Auto Electric Company not later than ten days after the date this
              23 Order is electronically filed.
              24              IT IS SO ORDERED.
              25 Dated: November 4, 2020
              26
              27
              28
              30
Bowles & Verna LLP
 2121 N. California
     Suite 875
                                                                1
              31
Walnut Creek 94596                              ORDER               Case No. 2:19-cv-00686-MCE-KJN
